DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 70-86, drawn to a cementitious panel, classified in B32B 13/04.
II. Claims 87-89, drawn to a method of providing a moisture barrier or water barrier in a cementitious panel, classified in E04B 1/70.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process as claimed can be practiced with another materially different product such as a cementitious panel absent any sheets of facing material.  Alternatively, the product as claimed can be used in a materially different process such as one wherein no moisture is introduced into the cementitious panel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Anand Patel on 3 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 70-86.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 87-89 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70, 73, 74, 82, and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 61, 62, 63, 65, 66, and 69 of copending Application No. 16/726,988 (reference application) (referred to herein as "Busche").  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cementitious panel comprising a plurality of sheets of facing material, a core layer, and one or more swellable materials.
Regarding Instant Claim 70:  Busche claims a cementitious panel, comprising: a core layer comprising a cementitious material; a plurality of sheets of facing material surrounding the core layer, the plurality of sheets of facing material comprising a first sheet of facing material and a second sheet of facing material; and one or more swellable materials, wherein the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials (Claims 58 and 69 of Busche).
Regarding Instant Claim 73:  Busche claims that the swellable material comprises particles and/or discrete domains of a micro-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 µm to 2000 µm (Claims 58, 62, and 69 of Busche).
Regarding Instant Claim 74:  Busche claims that the swellable material comprises particles and/or discrete domains of a nano-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 nm to 1000 nm (Claims 58, 63, and 69 of Busche
Regarding Instant Claim 82:  Busche claims that the swellable material comprises siliceous particles and/or particles of aluminum oxides, titanium oxides, zinc oxides, antimony oxides, zirconia, magnesia, zinc sulfide, barium sulfate, strontium sulfate, cesium oxide, yttrium oxide, colloidal yttria, zirconia, colloidal zirconia, calcium carbonate, magnesium carbonate, and/or magnesium hydroxide (Claims 58, 61, 65, and 69 of Busche).
Regarding Instant Claim 83:  Busche claims that the swellable material comprises a polyphosphazene, a polysilane, a polysiloxane, a polygermane, a polymeric sulfur, a polymeric selenium, a silicone, an aluminum-containing polymer, and/or a ferrocene-containing polymer (Claims 58, 61, 66, and 69 of Busche).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 73-80 and 82-86 are objected to because of the following informalities:
With Regards to Claims 73-80 and 82-84:  Claims 73-80 and 82-84 each recites the limitation of "the swellable material" on line 1; for clarity, recommend correcting each of these instances to read as "the one or more swellable materials".
With Regards to Claim 82:  Claim 82 recites "zirconia, magnesia, zinc sulfide, [...], colloidal yttria, zirconia, colloidal zirconia" on lines 3 to 4; recommend correcting this to read as "zirconia, magnesia, zinc sulfide, [...], colloidal yttria, 
With Regards to Claim 85:  Claim 85 recites "the cementitious panel exhibit a surface water resistance" on lines 1 to 2, which appears to be a typographical error; recommend correcting this to read as "the cementitious panel exhibits a surface water resistance".
With Regards to Claim 86:  Claim 86 recites "the cementitious panel comprises void volumes" on lines 1 to 2; recommend correcting this to read as "the cementitious panel further comprises void volumes".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 86 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 86:  Claim 86 recites the limitation --at least some of the void volume at least partially blocked by the swellable material having been swollen by absorbing water or moisture- on lines 2 to 4.  The instant claim appears to imply that the "swellable material" is in the state of being 'swollen' (i.e. no longer 'water swellable').  The instant specification clearly defines that 'water swellable' as "particles have a capacity to swell when contacted with moisture or water" (see [0052] of the filed specification).  In the instant case, since the material is now 'swollen' it is no longer considered to have the claimed feature of being 'swellable', therefore the limitation is considered to be of improper dependent form for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 70, 73, 75, 76, 78, and 80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krasnoff (US 2019/0071837 A1).
Regarding Claim 70:  Krasnoff teaches a cementitious composite (ref. #10) including a plurality of layers that include a containment layer, shown as permeable layer (ref. #20), a cementitious layer, shown as cementitious mixture (ref. #30), a three-ref. #40), and an impermeable layer, shown as impermeable layer (ref. #50), wherein the structure layer is sandwiched between the  (figure 2 and [0002], [0005], and [0051]-[0054] of Krasnoff).  Krasnoff also teaches that the cementitious mixture can include expanding water absorbent materials (e.g. superabsorbent materials, superabsorbent polymers, superabsorbent clays, etc.) ([0051] and [0171] of Krasnoff; wherein the absorbent materials are considered equivalent to the claimed "swellable materials").
Regarding Claim 73:  Krasnoff teaches that the swellable material comprises particles of a micro-scale size, the particles having a particle size ranging from 1 micron to 500 microns ([0173] of Krasnoff); which is sufficiently specific to anticipate the claimed --average cross-sectional dimension from 1 µm to 2000 µm--.  See MPEP §2131.03(II).
Regarding Claim 75:  Krasnoff teaches the claimed cementitious panel, but does not explicitly recite that --the swellable material has the capability to swell to a volume that is from 2 to 100 times the non-swollen volume of the swellable material--.  However, Krasnoff uses the same material as applicants (i.e. water swellable material of polyacrylamide, etc.; see ([0172]) of Krasnoff and ([0086]) of the filed instant specification).  Therefore, the swellable material of Krasnoff inherently possesses a swellable material capable of swelling to a volume that is from 2 to 100 times the non-swollen volume of the swellable material.
Regarding Claim 76:  Krasnoff teaches that the swellable material has the capability to absorb between 1 and 1000 times its weight in water ([0172] of Krasnoff); from 2 to 30 times its weight in distilled water--.  See MPEP §2131.03(I).
Regarding Claim 78:  Krasnoff teaches that the swellable material comprises an alkali salt of polyacrylic acid, a polyacrylamide, a polyvinyl alcohol, an ethylene-maleic anhydride copolymer, carboxymethyl cellulose, a polyacrylate, and/or polyacrylamide ([0172] of Krasnoff).
Regarding Claim 80:  Krasnoff teaches that the swellable material comprises a superabsorbent polymer ([0172] of Krasnoff).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above.
Krasnoff is relied upon as stated above.
Regarding Claim 71:  Krasnoff discloses that the core layer comprises at least one of the one or more swellable materials, the one or more swellable materials of the core layer comprising from approximately 0.001% to 5% by weight of the cementitious mixture ([0172] of Krasnoff); which overlaps the presently claimed range of --0.1 wt. % to 90 wt. %--.  Krasnoff differs from the claim by failing to disclose an anticipatory sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 74:  Krasnoff discloses the claimed cementitious panel and that the superabsorbent material can in one embodiment have a size less than 90 microns ([00173] of Krasnoff); which overlaps the presently claimed --average cross-sectional dimension of from 1 nm to 1,000 nm--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Shake et al. (US 2010/0143682 A1).
Krasnoff is relied upon as described above.
Regarding Claim 72:  Krasnoff fails to disclose that the cementitious panel further comprises --optionally, a first dense layer comprising a cementitious material defining an interface between the core layer and the first sheet of facing material, and optionally, a second dense layer comprising a cementitious material defining an interface between the core layer and the second sheet of facing material-- {instant claim 70} or that --the first dense layer, the second dense layer, or both comprise at least one of the one or more swellable materials, the one or more swellable materials comprising from 0.1 wt. % to 90 wt. % based on the total weight of the first dense layer; the second dense layer, or both-- {instant claim 72}.
Shake discloses a cementitious composite article comprising a cementitious core, a first fibrous mat, and a skim coat layer having a density greater than that of the cementitious core between the cementitious core and first fibrous mat (abstract, [0011]-[0013], and [0015] of Shake).  Shake also discloses that the skim coat layer can comprise the same or different composition as the cementitious core, only denser ([0013] of Shake).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the skim coat layer of Shake with the cementitious panel of Krasnoff in order to have --a first dense layer comprising a cementitious material defining an interface between the core layer and the first sheet of facing material--.  One of ordinary skill in the art would have been motivated to have incorporated the skim coat layer of Shake with the cementitious panel of Krasnoff, from the stand-point of reducing or eliminating the amount of unwanted cementitious slurry bleed through the fibrous mat ([0011] of Shake).
Krasnoff in view of Shake discloses first dense layer can comprise at least one of the one or more swellable materials, the one or more swellable materials of the first [0172] of Krasnoff; [0013] of Shake); which overlaps the presently claimed range of --0.1 wt. % to 90 wt. %--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 77 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Clem (US 4,070,839 A).
Krasnoff is relied upon as described above.
Regarding Claim 77:  Krasnoff failed to disclose that --the swellable material comprises one or more phyllosilicates--.
Clem discloses a panel comprising water-swellable bentonite and a compressible filler of vermiculite (figure 1, abstract, [Col. 2: li. 53 to Col. 3: li. 21] of Clem).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable bentonite of Clem as the water swellable material of Krasnoff in order to have the swellable material comprise --one or more phyllosilicates--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Clem as the water swellable material See MPEP §2144.07.
Regarding Claim 82:  Krasnoff in view of Clem also discloses that the swellable material comprises siliceous particles (e.g. bentonite) ([Col. 2: li. 53 to Col. 3: li. 21] of Clem).

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Mang et al. (US 6,358,580 B1).
Krasnoff is relied upon as described above.
Regarding Claim 79:  Krasnoff fails to disclose that --the swellable material comprises nanocrystalline or microcrystalline cellulose, the nanocrystalline or microcrystalline cellulose comprising ultrafine cellulose, colloidal cellulose, and/or nanocrystalline or microcrystalline cellulose gel--.
Mang discloses a water swellable material that is a combination of a polysaccharide selected from microcrystalline or amorphous cellulose with water-superabsorbent synthetic polymers ([Col. 2: li. 40-55] of Mang).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Mang as the water swellable material of Krasnoff in order to have the swellable material comprise --microcrystalline cellulose--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Mang as the water swellable See MPEP §2144.07.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claims 70 and 80 above, and further in view of Loehner et al. (US 2011/0042613 A1).
Krasnoff is relied upon as described above.
Regarding Claim 81:  Krasnoff failed to disclose that --the superabsorbent polymer comprises an ethylenically unsaturated carboxylic acid or carboxylic acid anhydride monomeric compound, and/or an ethylenically unsaturated sulfonic acid monomeric compound--.
Loehner discloses a water-swellable composition comprising a non-water swelling thermoplastic or elastomeric polymer and a water-swelling material, comprising hydrophilic cross-linked polymer microparticles formed from a monomer blend comprising ethylenically unsaturated monomer containing sulphonic acid groups or salts thereof and non-ionic water-soluble ethylenically unsaturated monomer ([0017]-[0019] of Loehner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Loehner as the superabsorbent polymer material of Krasnoff in order to have the swellable material comprise an --ethylenically unsaturated sulfonic acid monomeric compound--.  One of ordinary skill in the art would have been motivated to have incorporated the water-See MPEP §2144.07.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Mueller et al. (US 4,136,250 A).
Krasnoff is relied upon as described above.
Regarding Claim 83:  Krasnoff fails to disclose that --the swellable material comprises a polyphosphazene, a polysilane, a polysiloxane, a polygermane, a polymeric sulfur, a polymeric selenium, a silicone, an aluminum-containing polymer, and/or a ferrocene-containing polymer--.
Mueller discloses a water-insoluble hydrophilic gel comprising a hydrophilic polymer or copolymer and a terminal polyolefinic siloxane macromer (abstract and [Col. 4: li. 8-62] of Mueller.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Meuller as the water swellable material of Krasnoff in order to have the swellable material comprise an --polysiloxane--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable material of Mueller as the water swellable material of Krasnoff, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Willberg et al. (US 2008/0108524 A1).
Krasnoff is relied upon as described above.
Regarding Claim 84:  Krasnoff fails to disclose that --the swellable material comprises an encapsulated or coated swellable material--.
Willberg discloses a delayed water-swelling material prepared from particles having a core containing a water-swelling material that is surrounded by a coating that temporarily prevents contact of water with the water-swelling material ([0015] of Willberg).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Krasnoff in order to have --the swellable material comprises an encapsulated or coated swellable material--.  One of ordinary skill in the art would have been motivated to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Krasnoff, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1) as applied to claim 70 above, and further in view of Lehnert et al. (US 5,220,762 A).
Krasnoff is relied upon as described above.
Regarding Claim 85:  Krasnoff failed to disclose that --the cementitious panel exhibits a surface water resistance according to ASTM C-473 such that the panel absorbs less than 10% of water--.
Lehnert discloses a fibrous mat-faced gypsum support surface or member comprising a gypsum core having one or more additives which improve the water resistance of the core such that it absorbs less than about 10% water when tested in accordance with ASTM method C-473 ([Col. 7: li. 4-19], [Col. 8: li. 4-16], [Col. 8: li. 31 to Col. 9: li. 54] of Lehnert).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum core material as the cementitious material of the core layer of the cementitious panel of Krasnoff in order to have the cementitious panel that --absorbs less than about 10% water according to ASTM C-473--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum core material as the cementitious material of the core layer of the cementitious panel of Krasnoff, from the stand-point of improving the water resistance of the core ([Col. 4: li. 63-68] of Lehnert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781